DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 2, 9, 17-34 have been canceled. Claims 38-40 have been added. Claims 1, 3-8, 10-16, 35-40 are pending. 
Applicant's arguments filed 11-17-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 1-34, with traverse in the reply filed on 3-8-19. The requirement was deemed proper and remains FINAL. In vivo animal and plant embodiments (Groups II and III) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-8, 10-16, 35-40 are under consideration as they relate to Group I, i.e. modulating expression of nucleic acids in a cell in vitro, and isolated cells. 

Claim support
The concept of a Cas9-VPR fusion protein “does not cut or nick the target sequence” when “the gRNA has a 8-14 nucleotide spacer” as required in claims 1, 10, 37 has support in Example 8 (pg 34) which shows a “sharp loss of nuclease function 
 
Claim Rejections - 35 USC § 112
Enablement
Claims 1, 3-8, 10-16, 35-37 remain and claims 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of activating expression of an exogenous reporter gene in an isolated cell, the method comprising: 
providing: 
i) an enzymatically active Cas9 fused to a transcription activator; and 
ii) a guide RNA (gRNA) 
to an isolated mammalian cell that contains an exogenous gene, 
wherein the gRNA contains a spacer that is 8-14 nucleotides in length and targets a nucleotide sequence within the promoter of the exogenous reporter gene, such that the target nucleotide sequence is not nicked or cut, and expression of the exogenous reporter gene is activated in the cell.
does not reasonably provide enablement for 
a) activating any genomic, chromosomal, mitochondrial, or viral DNA as broadly encompassed by claims 1, 8, 10, 37 in any eukaryotic or prokaryotic, bacteria, yeast, fungal, mammalian, plant cell, or animal cell as broadly encompassed by claims 1, 6, 7, 10, 11, 12, 14, 15, 37 other than plasmid/exogenous DNA (e.g. Addgene #47320 plasmid which encodes dTomato operably linked to a minimal CMV promoter); 

c) enable administering an enzymatically active Cas9 fused to a transcription activator along with gRNA that has an 8-14 nucleotide spacer and binds to a target sequence in a promoter of any target gene in any cell to activate the gene as well as administering a 2nd gRNA with a spacer of 15-25 nucleotides, wherein the 2nd gRNA and the Cas9 co-localize with a 2nd target site and the Cas9 cleaves the 2nd target site as required in claim 16.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Claim 1 is drawn to a method of activating/repressing a target gene by delivering an enzymatically active Cas9 that “has a transcriptional activator or repressor attached thereto” to a cell along with a gRNA that has an 8-14 nucleotide spacer and binds to a sequence in a promoter of a target gene. The Cas9/activator or repressor and the gRNA co-localize with the promoter of the target gene, but Cas9 does not nick or cut the target gene. Expression of the target gene is then activated or repressed.
Claim 10 is drawn to a cell comprising
an enzymatically active Cas9 having a transcriptional activator or repressor attached thereto and
a guide RNA specific to the promoter of a target gene having within it a spacer sequence portion of 14 to 8 nucleotides and wherein the guide RNA and the 
Claim 37 is limited to a method of activating a target gene by delivering an enzymatically active Cas9 that “has a transcriptional activator attached thereto” to a cell along with a gRNA that has an 8-14 nucleotide spacer and binds to a sequence in a promoter of a target gene such that the target gene is not cut/nicked and the target gene is activated.
The cells may be in vitro or in vivo (claim 5), eukaryotic or prokaryotic (claim 6), bacteria, yeast, fungal, mammalian, or plant (claim 7). 
The promoter may be any promoter of any target gene of any species or an “exogenous” promoter (e.g. Addgene’s #47320 fluorescent reporter gene in Example 1; human chromosomal ACTC1, TTN, MIAT, HBG1, et al. in Example 8).  
Claim 1 encompasses optionally using any transcriptional activator or repressor (pg 9, line 7), e.g. VP64, VP16, VP160, VP48, VP96, p65, Rta, VPR, hsf1, and p300 (activators) or KRAB (repressor) (pg 14-15). “Additional references describing CRISPR-Cas9 systems including nuclease null variants (dBas9) and nuclease null variants functionalized with effector domains such as transcriptional activation domains or repression domains include J. D. Sander and J. K. Joung, Nature biotechnology 32 (4), 347 (2014); P. D. Hsu, E. S. Lander, and F. Zhang, Cell 157 (6), 1262 (2014); L. S. Qi, M. H. Larson, L. A. Gilbert et al., Cell 152 (5), 1173 (2013); P. Mali, J. Aach, P. B. Stranges et al., Nature biotechnology 31 (9), 833 (2013); M. L. Maeder, S. J. Linder, V. M. Cascio et al., Nature methods 10 (10), 977 (2013); P. Perez-Pinera, D. D. Kocak, C. M. Vockley et al., Nature methods 10 (10), 973 (2013); L. A. Gilbert, M. H. Larson, L. Morsut et al., Cell 154 (2), 442 (2013); P. Mali, K. M. Esvelt, and G. M. Church, Nature methods 10 (10), 957 (2013); and K. M. Esvelt, P. Mali, J. L. Braff et al., Nature methods 10 (11), 1116 (2013).” 

Teachings in the specification, level of skill 
The specification contemplates regulating expression without cutting the target nucleic acid for delivering a functional group attached to the Cas9 (pg 3, last 12 lines; pg 35, Example 9, Cas9-VPR + 14 nt gRNAs that target ACTC1 or TTN). The specification is limited to delivering an activator or repressor bound to an “enzymatically active Cas9 nuclease [that] does not function to cut or nick the target nucleic acid” (pg 3, last 12 lines). 
The gRNA can target an exogenous promoter (Example 8 “truncated gRNAs to the promoter of a transiently transfected fluorescent reporter”– pg 34) or an endogenous promoter (Example 9 “targeted to the promoter region of a set of structural coding genes (ACTC1 and TTN)” – pg 35). 
The Examples are discussed in more detail below. 

Rejections 
A) The specification does not enable activating any genomic, chromosomal, mitochondrial, or viral DNA in any eukaryotic or prokaryotic, bacteria, yeast, fungal, mammalian, plant cell, or animal cell as broadly encompassed by claims 1, 6, 7, 10, 11, 12, 14, 15, 37 by administering 
i) an enzymatically active Cas9 fused to a transcription activator or repressor; and 

other than gRNA that targets the promoter of an exogenous gene, i.e. Addgene #47320. 

Example 1 (pg 30) teaches a “fluorescent reporter assay for quantifying Cas9 deletions” using the fluorescent reporter of “Addgene #47320 plasmid modified to include an extra gRNA binding site 100 bp upstream of the already existing one.” Addgene taught the #47320 plasmid encodes dTomato operably linked to a minimal CMV promoter (see “reporter-gT1” (plasmid #47320) by Addgene):

    PNG
    media_image1.png
    581
    720
    media_image1.png
    Greyscale
. 		
Example 1 teaches: “The “PAM sequence [in #47320] was modified as needed for ST1 or SA Cas9”, and that “Reporter 1 denotes Addgene #47320, reporters 2 and 3 are similar to reporter 1 except the protospacer and PAM (in bold) were changed to contain TGG and AAGAGAGACAGTACATGCCCTGG respectively” (pg 31). 
Example 7 (pg 34) teaches using reporter gRNA “previously described” (Addgene #48672), dCas9-VPR (Addgene #63798). 
Example 8 describes administering VPR-Cas9 and “a set of truncated gRNAs to the [minimal CMV] promoter of the exogenous Addgene #37420 “fluorescent reporter” gene using an 8-14 nucleotide spacer and activating expression of the fluorescent reporter (Fig. 2B). This rejection assumes the “set of truncated gRNAs” were either based on well-known Addgene gRNA (plasmid #48672) or the gRNA that targets the “extra gRNA binding site” added to the minimal CMV promoter described in Example 1. This exogenous fluorescent reporter gene in Example 8 is “exogenous DNA” or “plasmid DNA” as required in claim 8. 
Example 9 (pg 35) describes using 20, 16, or 14nt gRNAs that target the promoter of ACTC1, TTN, MIAT, and HBG1 genes and a Cas9-VPR to activate gene expression (pg 35, last 5 lines). The description of Fig. 1 (pg 9-10) states [human HEK]293T cells were used. Fig. 1A-1C show the results for the ACTC1, MIAT, and TTN genes, respectively (pg 9, last 3 lines). Fig. 4 shows the results for the HBG1 gene (pg 10, last 3 lines). However, the specification does not teach the target sequence within the human ACTC1, TTN, MIAT, or HGB1 promoters, or the structure of the gRNAs used to target the human ACTC1, TTN, MIAT, or HGB1 promoters. The specification does not correlate the human ACTC1, TTN, MIAT, or HGB1 promoters to any other species. The specification does not correlate single target sequence of the human ACTC1 promoter to any other target sequence for the human ACTC1 promoter. The 
Example 10 (pg 36) has the same issues as Example 9 because it discusses 14nt gRNAs that target the promoters of human TNN, MIAT, ACTC1 genes (Fig. 1D, Fig. 7) without teaching the target sequence within the human ACTC1, TTN, or MIAT promoters, or the structure of the gRNAs used to target the human ACTC1, TTN, or MIAT promoters. 
The combination of components for activating/repression gene expression using a Cas9 fusion protein and short gRNAs as claimed is new and unconventional. The specification does not provide any guidance about which end of the gRNA to shorten so that gene activation/repression occurs without cutting/nicking. The specification does not teach the structure of any target sequences in ACTC1, TTN, or MIAT genes or the gRNAs that target them. The specification does not teach the target sequences of any mitochondrial or viral DNA or gRNAs that bind them. The specification does not provide 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to activating any genomic, chromosomal, mitochondrial, or viral DNA as broadly encompassed by claims 1, 8, 10, 37 in any eukaryotic or prokaryotic, bacteria, yeast, fungal, mammalian, plant cell, or animal cell as broadly encompassed by claims 1, 6, 7, 10, 11, 12, 14, 15, 37 other than plasmid/exogenous DNA (e.g. Addgene #47320 plasmid which encodes dTomato operably linked to a minimal CMV promoter). 
Response to arguments
Applicants point to Example 8 and Fig. 2 which shows gRNAs of varying lengths caused varying % deletions (pg 8 of the response filed 11-17-21). Applicants’ point to Example 7 (pg 9 of the response). Applicants’ arguments are not persuasive. The specification does not teach the structure of any target sequence within any chromosomal, mitochondrial, or viral gene promoter, or any gRNAs that target them. The specification does not the correlate the known Addgene gRNA (plasmid #48672) or gRNA that targets the “extra gRNA binding site” of the minimal CMV promoter to gRNAs that target chromosomal, mitochondrial, or viral gene promoters. Without such guidance, it would have taken those of skill undue experimentation to determine how to use the method claimed in any chromosomal, mitochondrial, or viral gene promoters of any species as encompassed by the claims. 
Applicants point to Example 9 (pg 10), Fig. 1, and the description of Fig. 1 (pg 9-10) which states [human HEK]293T cells were used. Applicants’ argument is not 
Applicants point to the breadth the examiner considers enabled (pg 11). Applicants’ discussion is not persuasive because the broad concept of using Cas9 and gRNAs to make a double stranded break was well known starting with, e.g. Mali (2013), but the claims are drawn to activating or repressing any gene using a Cas9-fusion protein and truncated gRNAs that target any promoter by NOT making a cut/nick in the promoter. The specification does not provide adequate guidance that changing any known combination of gRNA, Cas9, and promoter target sequence that cause a double stranded break would be capable of being modified such that no double stranded break would occur and gene expression would be activated. The concept claimed has not 
Applicants other arguments are noted but do not appear to be new and are not persuasive. 

B) The specification does not enable using enzymatically active Cas9 fused to a transcription repressor along with any gRNA that has an 8-14 nucleotide spacer and binds to a target sequence in the promoter of any target gene in any cell to activate any gene as broadly encompassed by claim 1, 10, 37. KRAB is the only repressor taught in the specification (pg 15, line 2); however, the specification fails to provide adequate guidance KRAB-Cas9 will decrease or inactivate expression as encompassed by the independent claims. Proteins interact with DNA through electrostatic interactions (salt bridges), dipolar interactions (hydrogen bonding, H-bonds), entropic effects (hydrophobic interactions) and dispersion forces (base stacking). However, the specification fails to provide adequate guidance that the Cas9-repression fusion protein would have the same conformation, ergo the same ability to interact with DNA, as the Cas9-activator. Examples 8-10 are limited to using Cas9-VPR and 14nt gRNAs that target the promoter of a reporter gene to form a complex with the target reporter gene. The specification does not adequately correlate the VPR to KRAB such that those of skill would expect gene expression to be repressed. Given the teachings in the specification and the lack of guidance in Examples 8-10, it would have required those of skill undue experimentation to determine how to decrease expression of any target 
Response to arguments
Applicants argue they’ve shown an activator attached to Cas9 worked and have asserted a repressor would work which is all that is required to enable repressor embodiments. Applicants’ argument is not persuasive. Proteins interact with DNA through electrostatic interactions (salt bridges), dipolar interactions (hydrogen bonding, H-bonds), entropic effects (hydrophobic interactions) and dispersion forces (base stacking). However, the specification fails to provide adequate guidance that the Cas9-repression fusion protein would have the same conformation, ergo the same ability to interact with DNA, as the Cas9-activator.

C) The specification does not enable administering an enzymatically active Cas9 fused to a transcription activator along with gRNA that has a 8-14 nucleotide spacer and binds to a target sequence in a promoter of any target gene in any cell to activate the gene as well as administering a 2nd gRNA with a spacer of 15-25 nucleotides, wherein the 2nd gRNA and the Cas9 co-localize with a 2nd target site and the Cas9 cleaves the 2nd target site as required in claim 16. Pg 4-5 describes this embodiment in general but does not reduce the concept to practice. Nor does the specification exemplify making any two modifications using two different gRNAs at the same time. Most specifically, Example 10 teaches targeting TTN and MIAT genes using 14nt gRNAs but does not disclose administering gRNAs that target TTN and MIAT to cells at the same time. Example 10 teaches targeting ACTC1 using 20nt gRNA which does not meet the st target gene while gRNA with a 15 nucleotide spacer would cut the 2nd target gene as broadly encompassed by claim 16. Given the lack of reasonable teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to activate/repress a 1st target gene and cut a 2nd target gene using Cas9/activator/repressor and gRNA with an 8-14 nucleotide spacer and gRNA with a 15-25 nucleotide spacer as required in claim 16. 
Response to arguments
Applicants point to Example 10 and Fig. 1D, and Fig. 7. Applicants’ argument is not persuasive because Example 10 does not disclose administering gRNAs that target TTN and MIAT to cells at the same time. The gRNA for ACTC1 is 20nt and does not meet the limitations claimed. Fig. 1D and Fig. 7 do not mention administering gRNAs that target TTN and MIAT at the to the same cell. 

Written Description
Claims 1, 3-8, 10-33, 35, 36 remain and claims 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
A) The specification does not enable activating any genomic, chromosomal, mitochondrial, or viral DNA in any eukaryotic or prokaryotic, bacteria, yeast, fungal, mammalian, plant cell, or animal cell as broadly encompassed by claims 1, 6, 7, 10, 11, 12, 14, 15, 37 by administering 
i) an enzymatically active Cas9 fused to a transcription activator or repressor; and 
ii) gRNA that has an 8-14 nucleotide spacer and binds to any target sequence in any promoter of any target gene such that expression of the gene is activated/repressed 
other than gRNA that targets the promoter of an exogenous gene, i.e. Addgene #47320. 

Example 1 (pg 30) teaches a “fluorescent reporter assay for quantifying Cas9 deletions” using the fluorescent reporter of “Addgene #47320 plasmid modified to include an extra gRNA binding site 100 bp upstream of the already existing one.” Addgene taught the #47320 plasmid encodes dTomato operably linked to a minimal CMV promoter (see “reporter-gT1” (plasmid #47320) by Addgene):

    PNG
    media_image1.png
    581
    720
    media_image1.png
    Greyscale
. 		
Example 1 teaches: “The “PAM sequence [in #47320] was modified as needed for ST1 or SA Cas9”, and that “Reporter 1 denotes Addgene #47320, reporters 2 and 3 are similar to reporter 1 except the protospacer and PAM (in bold) were changed to contain the sequence GGGGCCACTAGGGACAGGATTGG and AAGAGAGACAGTACATGCCCTGG respectively” (pg 31). 
Example 7 (pg 34) teaches using reporter gRNA “previously described” (Addgene #48672), dCas9-VPR (Addgene #63798). 
Example 8 describes administering VPR-Cas9 and “a set of truncated gRNAs to the [minimal CMV] promoter of the exogenous Addgene #37420 “fluorescent reporter” gene using an 8-14 nucleotide spacer and activating expression of the fluorescent reporter (Fig. 2B). This rejection assumes the “set of truncated gRNAs” were either based on well-known Addgene gRNA (plasmid #48672) or the gRNA that targets the “extra gRNA binding site” added to the minimal CMV promoter described in Example 1. 
Example 9 (pg 35) describes using 20, 16, or 14nt gRNAs that target the promoter of ACTC1, TTN, MIAT, and HBG1 genes and a Cas9-VPR to activate gene expression (pg 35, last 5 lines). The description of Fig. 1 (pg 9-10) states [human HEK]293T cells were used. Fig. 1A-1C show the results for the ACTC1, MIAT, and TTN genes, respectively (pg 9, last 3 lines). Fig. 4 shows the results for the HBG1 gene (pg 10, last 3 lines). However, the specification does not teach the target sequence within the human ACTC1, TTN, MIAT, or HGB1 promoters, or the structure of the gRNAs used to target the human ACTC1, TTN, MIAT, or HGB1 promoters. The specification does not correlate the human ACTC1, TTN, MIAT, or HGB1 promoters to any other species. The specification does not correlate single target sequence of the human ACTC1 promoter to any other target sequence for the human ACTC1 promoter. The specification does not teach the gRNA for the human ACTC1 target sequence would function in any other species or that all ACTC1 promoters are highly conserved amongst mammals, birds, reptiles, etc. The same analysis applies to the TTN, MIAT, and HBG1 promoters. The specification does not teach a [non-disclosed] gRNA that targets the human ACTC1 promoter can be used to target any other species of ACTC1 promoter. The same analysis applies to gRNAs that target the TNN, MIAT, and HBG1 promoters. Furthermore, the specification does not correlate the gRNAs that target the exogenous fluorescent reporter gene in Example 8 to known gRNAs that target an endogenous gene and make a double stranded break such that expression of the target sequence is activated or repressed. 

The combination of components for activating/repression gene expression using a Cas9 fusion protein and short gRNAs as claimed is new and unconventional. The specification does not teach which end of the gRNA to shorten so that gene activation/repression occurs without cutting/nicking. The specification does not teach the structure of any target sequences in ACTC1, TTN, or MIAT genes or the gRNAs that target them. The specification does not teach the target sequences of any mitochondrial or viral DNA or gRNAs that bind them. The specification does not provide adequate correlative guidance between the reporter system and any endogenous, mitochondrial, or viral target sequences or gRNAs that bind them. 
Adequate description of a method claim first requires an adequate description of the target sequences for a promoter of interest and gRNA for targeting those areas of the promoter which are capable of activating/repressing a target gene when contacted with a Cas9-activator/repressor fusion protein. An adequate written description of those materials is more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the materials themselves. It is not enough to define a gRNA solely by its principal biological property because disclosure of no more than that is simply a wish to know the identity of any gRNA with a spacer of 8-14 nucleotides that targets any promoter of interest that is Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Accordingly, the specification lacks written description for activating any genomic, chromosomal, mitochondrial, or viral DNA as broadly encompassed by claims 1, 8, 10, 37 in any eukaryotic or prokaryotic, bacteria, yeast, fungal, mammalian, plant cell, or animal cell as broadly encompassed by claims 1, 6, 7, 10, 11, 12, 14, 15, 37 other than plasmid/exogenous DNA (e.g. Addgene #47320 plasmid which encodes dTomato operably linked to a minimal CMV promoter). 
Response to arguments
Applicants argue the specification describes performing the method in an exogenous fluorescent reporter system in [human] HEK293T cells which is adequate written description for performing the method in any chromosomal, mitochondrial, or viral DNA as broadly encompassed by claims 1, 10, 37 (pg 14 of response). Applicants argue the description needs only describe in datil that which is new or not conventional (pg 14 of response). Applicants’ arguments are not persuasive. The combination of components for activating/repression gene expression using a Cas9 fusion protein and short gRNAs is new and unconventional. The specification does not teach which end of 
Applicants argue gRNA design was well-known in the art (pg 15 of arguments). Applicants argue those of skill could easily design gRNAs for targeting the promoter of ACTC1, TNN, MIAT, or HBG1 genes using well-known design strategies. Applicants’ arguments are not persuasive. The combination of components for activating/repression gene expression using a Cas9 fusion protein and short gRNAs is new and unconventional. The specification does not teach which end of the gRNA to shorten so that gene activation/repression occurs without cutting/nicking as required in claims 1, 10, 37.

B) The specification lacks written description for any enzymatically active Cas9 fused to a transcription repressor along with any gRNA that has an 8-14 nucleotide spacer and binds to a target sequence in the promoter of any target gene in any cell capable of activating any gene as broadly encompassed by claim 1, 10. KRAB is the only repressor taught in the specification (pg 15, line 2); however, the specification fails to provide adequate guidance KRAB-Cas9 will decrease or inactivate expression as encompassed by the independent claims. Proteins interact with DNA he specification fails to provide adequate guidance that the Cas9-repression fusion protein would have the same conformation, ergo the same ability to interact with DNA, as the Cas9-activator. Examples 8-10 are limited to using Cas9-VPR and 14nt gRNAs that target the promoter of a reporter gene to form a complex with the target reporter gene. The specification does not adequately correlate the VPR to KRAB such that those of skill would expect gene expression to be repressed. Accordingly, the specification lacks written for decreasing expression of any target gene using a Cas9-repressor and gRNA that has an 8-14 nucleotide spacer as broadly encompassed by claims 1, 10. 
Response to arguments
Applicants argue they’ve shown an activator attached to Cas9 worked and have asserted a repressor would work which is all that is required to enable repressor embodiments. Applicants’ argument is not persuasive. The combination of components for activating/repression gene expression using a Cas9 fusion protein and short gRNAs is new and unconventional. Proteins interact with DNA through electrostatic interactions (salt bridges), dipolar interactions (hydrogen bonding, H-bonds), entropic effects (hydrophobic interactions) and dispersion forces (base stacking). However, the specification fails to provide adequate guidance that the Cas9-repression fusion protein would have the same conformation, ergo the same ability to interact with DNA, as the Cas9-activator.

nd gRNA with a spacer of 15-25 nucleotides, wherein the 2nd gRNA and the Cas9 co-localize with a 2nd target site and the Cas9 cleaves the 2nd target site as required in claim 16. Pg 4-5 describes this embodiment in general but does not reduce the concept to practice. Nor does the specification exemplify making any two modifications using two different gRNAs at the same time. More specifically, the specification does not provide adequate guidance that gRNA with a 14 nucleotide spacer would not nick or cut the first target sequence and allow expression of the 1st target gene while gRNA with a 15 nucleotide spacer would cut the 2nd target gene as broadly encompassed by claim 16. Most specifically, applicants do not teach any combination of 1st gRNA that has an 8-14 nucleotide spacer and binds to a target sequence in a promoter for activating/repressing the gene and 2nd gRNA with a spacer of 15-25 nucleotides for cutting a 2nd target gene. Accordingly, the specification lacks written description for the materials required to activate/repress a 1st target gene and cut a 2nd target gene using Cas9/activator/repressor and gRNA with an 8-14 nucleotide spacer and gRNA with a 15-25 nucleotide spacer as required in claim 16. 
Response to arguments
Applicants point to Example 10 and Fig. 1D, and Fig. 7. Applicants’ argument is not persuasive because Example 10 does not disclose administering gRNAs that target TTN and MIAT to cells at the same time. The gRNA for ACTC1 is 20nt and does not 

Claim Rejections - 35 USC § 103
The rejection of claims 1-8, 10-15, 35, 36 under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2014/204724) in view of Joung (2014/0295556) has been withdrawn. Example 7 of Zhang describes introducing a double (D10, H840) mutant Cas9 fused to activator VP64 along with a guide RNA that targets the Sox2 promoter near the transcriptional start site into isolated 293 cells (paragraph 404). The mutant Cas9 is not “enzymatically active Cas9” as required in claims 1, 10 because it is “catalytically inactive Cas9 mutant” (paragraphs 404 and 841). 

The rejection of claims 1, 3-8, 10-15, 35 36, 37 under 35 U.S.C. 103 as being unpatentable over Perez-Pinera (Nature Methods, Oct. 2013, Vol. 10, No. 10, pg 973-976) in view of Joung (2014/0295556) has been withdrawn because Fig. 5D of Joung (relied upon for the rejection as teaching enzymatically active Cas9) is limited to using “dCas9” (paragraphs 35-41) which is a catalytically inactive form of Cas9 (para 63). 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632